Exhibit (b)(1)(N) LIMITED LIABILITY PARTNERSHIP CONFORMED COPY DATED 30 JUNE 2006 CEMEX ESPAÑA, S.A.AS COMPANY BANCO BILBAO VIZCAYA ARGENTARIA S.A. BANCO SANTANDER CENTRAL HISPANO, S.A. CALYON SUCURSAL EN ESPAÑA CITIGROUP GLOBAL MARKETS LIMITED AS ARRANGERS AND BOOKRUNNERS AND CITIBANK INTERNATIONAL PLCAS AGENT GLOBAL TRANSFER, RETRANCHING AND AMENDMENT AGREEMENT RELATING TO A US$2,300,000,000 (ORIGINALLY US$3,800,000,000) TERM AND REVOLVING FACILITIES AGREEMENT DATED 24 SEPTEMBER 2004 (AS AMENDED ON 8 NOVEMBER 2004 AND 25 FEBRUARY 2 AND RESTATED ON 7 JULY 2005) CONTENTS Clause Page 1. Definitions And Interpretation 2 2. Conditions Precedent 3 3. Repeating Representations 4 4. Global Transfer, Retranching And Amendment 4 5. Non-Consenting Lenders 5 6. Continuity And Further Assurance 6 7. Indemnity 6 8. Miscellaneous 6 Schedule 1 The Parties 8 Part A The Obligors 8 Part B The Remaining Lenders 9 Part C The Transferring Lenders 10 Schedule 2 Effective Date Facilities, Commitments And Loans Outstanding 11 Part A Effective Date Facilities 11 Part B Commitments 11 Part C Loans Outstanding 14 Schedule 3 Conditions Precedent 20 Schedule 4 Confirmation Notice 22 Schedule 5 Amendments To The Original Facilities Agreement 23 THIS AGREEMENT is made on 30 June 2006 BETWEEN (1) CEMEX ESPAÑA, S.A., a company (sociedad anónima) incorporated under the laws of Spain, registered in the Commercial Registry Registro Mercanti) under Volumes (Tomos) 9743 and 9744, Section 8 of the Company's Book (Libro de Sociedades), Folios (Folios) 1 and 166, Page: M-156542, NIF A46/004214 (the "Company" or the "Borrower"); (2) THE SUBSIDIARIES of the Company listed in Part A of Schedule 1 as guarantors (the "Guarantors"); (3) CITIBANK INTERNATIONAL PLC as facility agent for the Lenders (the " Agent"); (4) BANCO BILBAO VIZCAYA ARGENTARIA S.A., BANCO SANTANDER CENTRAL HISPANO, S.A., CALYON SUCURSAL EN ESPAÑA and CITIGROUP GLOBAL MARKETS LIMITED as arrangers and bookrunners (the "Arrangers"); (5) THE FINANCIAL INSTITUTIONS named in Part B of Schedule 1 as remaining lenders (the "Remaining Lenders"); and (6) THE FINANCIAL INSTITUTIONS named in Part C of Schedule 1 as transferring lenders (the " Transferring Lenders"). IT IS AGREED as follows. 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions In this Agreement: "Amended Agreement" means the Original Facilities Agreement as amended by this Agreement. "Continuing Loans" means the Loans specified as Continuing Loans and detailed in Schedule 2 (Effective Date Facilities, Commitments and Loans Outstanding) representing amounts owed to the Remaining Lenders prior to the Effective Date which remain owing to the Remaining Lenders following the retranching effected on the Effective Date pursuant to Clause 4 (Global Transfer, Retranching and Amendment). "Counterparty" means each of the Obligors and the Agent. "Effective Date" means 5 July 2006, on which date the Agent shall confirm to the Lenders that it has received each of the documents listed in Schedule 3 (Conditions Precedent) in a form and substance satisfactory to the Agent. "Effective Date Loans" means the Loans owed to the Remaining Lenders as at the Effective Date which are specified as Effective Date Loans and detailed in Schedule 2 (Effective Date Facilities, Commitments and Loans Outstanding) representing amounts owed to Transferring Lenders prior to the Effective Date which are transferred to the Remaining Lenders on the Effective Date pursuant to Clause 4 (Global Transfer, Retranching and Amendment). - 2 - "Effective Date Rate" means the LIBOR or EURIBOR (as the case may be) applicable to an Effective Date Loan from the Effective Date, as calculated by the Agent in accordance with Clause 4.3.1 of this Agreement and communicated by the Agent to the Company and the Remaining Lenders prior to the Effective Date. "Original Facilities Agreement" means the US$2,300,000,000 (originally US$3,800,000,000) multicurrency term and revolving credit facility made between (amongst others) the Company and Citigroup Global Markets Limited and Goldman Sachs International dated 24 September 2004 (as amended on 8 November 2004 and 25 February 2005 and as amended and restated on 7 July 2005). "Transferring Lenders" means the Lenders listed in Part C of Schedule 1 (The Parties). 1.2 Incorporation of Defined Terms 1.2.1 Terms defined in the Original Facilities Agreement shall, unless otherwise defined herein, have the same meaning herein. 1.2.2 The principles of construction set out in the Original Facilities Agreement shall have effect as if set out in this Agreement. 1.3 Clauses In this Agreement any reference to a "Clause" or a "Schedule" is, unless the context otherwise requires, a reference to a Clause or a Schedule hereof. Clause headings are for ease of reference only. 1.4 Third Party Rights A person who is not a party to this Agreement has no rights under the Contract (Rights of Third Parties) Act 1999 to enforce any term of this Agreement. 2. CONDITIONS PRECEDENT The provisions of Clause 4 (Global Transfer, Retranching and Amendment) shall be effective only if, not later than 9.30 am in London two Business Days before the Effective Date, the Agent has received all the documents and other evidence listed in Schedule 3 (Conditions Precedent) in form and substance satisfactory to the Agent. The Agent shall notify the Company, the Remaining Lenders and the Transferring Lenders upon being so satisfied. - 3 - 3. REPEATING REPRESENTATIONS 3.1 The Repeating Representations (as defined in the Original Facilities Agreement) are deemed to be made by each Obligor (by reference to the facts and circumstances then existing) on: 3.1.1 the date of this Agreement; and 3.1.2 the Effective Date. 4. GLOBAL TRANSFER, RETRANCHING AND AMENDMENT 4.1 Simultaneous occurrences on Effective Date On the Effective Date, the following shall occur simultaneously: 4.1.1 all of the rights, benefits and obligations of the Transferring Lenders under the Original Facilities Agreement shall be transferred to the Remaining Lenders and for the avoidance of doubt, the Transferring Lenders shall be paid all amounts of principal and interest outstanding on the Effective Date; 4.1.2 the Facilities and the Loans outstanding thereunder shall be retranched and split so that they are as set out in Schedule 2 (Effective Date Facilities, Commitments and Loans Outstanding); and 4.1.3 the Original Facilities Agreement shall be amended as set out in Schedule 5 (Amendments to the Original Facilities Agreement). 4.2 Break Costs 4.2.1 Each Transferring Lender shall, as soon as reasonably practicable after receiving a demand delivered by the Agent on or prior to the Effective Date, provide a certificate to the Agent and the Company confirming in reasonable detail the amount of any break funding costs which will be incurred by it pursuant to the transfers made under Clause 4.1.1 above (on the same basis as would have been due under Clause 12.4 ( Break Costs) of the Original Facilities Agreement) if the Loans owed to the Transferring Lenders had been repaid in full by the Company on the Effective Date. 4.2.2 The Company shall, within three Business Days of demand by a Transferring Lender, pay to that Transferring Lender any break funding costs due under Clause 4.2.1 above and any amounts owed to the Transferring Lenders under the Finance Documents other than principal and interest claims transferred under Clause 4.1.1 above. 4.3 Interest on Effective Date Loans 4.3.1 For the purposes of calculating the rate of interest payable by the Company to the Remaining Lenders on any Effective Date Loan for the Interest Period beginning on the Effective Date pursuant to Clause 10.1 (Calculation of Interest) of the Amended Agreement, the LIBOR or EURIBOR (as the case may be) to be used in such calculations shall be the Effective Date Rate applicable to such Effective Date Loan. - 4 - 4.3.2 Each Effective Date Rate shall be calculated by the Agent by applying the Screen Rate definition in the Amended Agreement and, where necessary, by interpolating on a linear basis between the rate quoted in respect of the longest period (for which a rate is quoted) which is less than the Relevant Period and that quoted in respect of the shortest period (for which a rate is quoted) which exceeds the Relevant Period on the appropriate Telerate screen selected by the Agent (or if there is no Telerate screen, such other appropriate screen as the Agent may select); and (a) For the purposes of this Clause 4.3, "Relevant Period" shall mean the period from the Effective Date to the next occurring last day of the Interest Period for a Continuing Loan outstanding under the relevant Facility and denominated in the same currency as the relevant Effective Date Loan. 4.3.3 For the avoidance of doubt, interest on any Continuing Loans shall continue to be calculated on the same basis as applies prior to the Effective Date for the remainder of the applicable Interest Period following the Effective Date. 4.4 Exclusion of Liability 4.4.1 The Agent, the Arrangers and the Transferring Lenders make no representation or warranty and assume no responsibility with respect to the legality, validity, effectiveness, adequacy or enforceability of the Amended Agreement or any document relating thereto and assume no responsibility for the financial condition of the Obligors or for the performance and observance by the Obligors of any of their respective obligations under or for the accuracy of any statements (whether written or oral) made in or in connection with any Finance Documents to which they are party or any document relating thereto and any and all such conditions and warranties, whether express or implied by law or otherwise, are hereby excluded. 4.4.2 Nothing in any Finance Document obliges a Transferring Lender to support any losses directly or indirectly incurred by the Remaining Lenders by reason of the non-performance by any Obligor of its obligation under the Finance Documents or otherwise. 5. NON-CONSENTING LENDERS All Lenders to this Agreement hereby acknowledge that some Lenders may not wish to continue in their role as Lenders under the Original Facilities Agreement as amended by this Agreement (each a "Non-Consenting Lender"). On this basis, all Lenders, by their execution of this Agreement, give their irrevocable consent that should the Borrower so choose, it may repay the outstanding principal amount owing to each such Non-Consenting Lender, together with all accrued interest, fees and other amounts payable to that Non-Consenting Lender at the time of repayment, pursuant to the provisions of the Original Facilities Agreement. - 5 - 6. CONTINUITY AND FURTHER ASSURANCE 6.1 Consent Each Counterparty and the Arrangers hereby consent to the transfers made pursuant to Clause 4 (Global Transfer, Retranching and Amendment). 6.2 Continuing Obligations The provisions of the Finance Documents shall, save as amended hereby, continue in full force and effect. 6.3 Further Assurance Each Obligor shall, at the reasonable request of the Agent and at its own expense, do all such acts and things, as permitted under applicable laws, necessary or desirable to give effect to the amendments effected or to be effected pursuant to this Agreement. 6.4 Guarantee Confirmation Each Guarantor hereby agrees, acknowledges and confirms for the benefit of each Finance Party that its guarantee given under the Original Facilities Agreement will remain in full force and effect notwithstanding amendments effected by this Agreement. 6.5 Agent's Waiver The Agent waives the requirement for the payment of the fee referred to in Clause 25.3 (Assignment or transfer fee) of the Original Facilities Agreement in respect of the transfers effected pursuant to this Agreement. 7. INDEMNITY 7.1 Indemnity for Remaining Lenders If, as a result of the operation of Clause 2 ( Conditions Precedent), the transfers contemplated by Clause 4 ( Global Transfer, Retranching and Amendment) are not effective on the Effective Date, the Company shall, within three Business Days of demand, indemnify each Remaining Lender against any cost, loss or liability incurred by that Remaining Lender as a result of funding or making arrangements to fund the portion of any Effective Date Loan which would otherwise have been transferred to such Remaining Lender in accordance with Clause 4 Global Transfer, Retranching and Amendment). 8. MISCELLANEOUS 8.1 Incorporation of terms The provisions of Clause 32 (Notices), Clause 34 (Partial invalidity), Clause 35 (Remedies and waivers ), Clause 38 (Governing law) and Clause 39 (Enforcement) of the Original Facilities Agreement shall be incorporated into this Agreement as if set out in full in this Agreement, as if references in those clauses to "this Agreement" are references to this Agreement and as if references in those clauses to "Party" and "Lender" include the Remaining Lenders. - 6 - 8.2 Designation as Finance Document The Borrower and the Agent designate this Agreement as a Finance Document by execution of this Agreement for the purposes of the definition of Finance Document in the Original Facilities Agreement. 8.3 Counterparts This Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. AS WITNESS the hands of duly authorised representatives of the parties hereto the day and year first before written. - 7 - SCHEDULE 1 THE PARTIES Part A The Obligors Name of Original Borrower Registration Number (or equivalent, if any) Cemex España, S.A. No. Hoja-Registro Mercantil, Madrid: M-156542, NIF A46/004214 Name of Guarantor Registration Number (or equivalent, if any) No. Hoja-Registro Mercantil, Madrid: M-156542, NIF A46/004214 Trade Register ofthe Chamber of Commerce and Industry in Amsterdam (The Netherlands) Cemex Caracas Investments B.V. 34121194 Cemex Caracas II Investments B.V. 34159953 Cemex Egyptian Investments B.V. 34108365 Cemex Asia B.V. 34228466 Cemex American Holdings B.V. 34213058 Cemex Shipping B.V. 34213063 - 8 - Part BThe Remaining Lenders Joint Bookrunners Banco Bilbao Vizcaya Argentaria S.A. Banco Santander Central Hispano, S.A. Calyon Sucursal en España Citigroup Global Markets Limited Mandated Lead Arrangers Banco Español de Credito S.A. BNP Paribas Fortis Bank S.A., Sucursal en España HSBC Bank plc, Sucursal en España Instituto de Credito Oficial JPMorgan Chase Bank N.A., Sucursal en España The Royal Bank of Scotland plc West LB, AG Sucursal en España Other Lenders Banco Nazionale del Lavoro, S.p.A., Sucursal en España Banca di Roma, S.p.A. Barclays Bank PLC Bayerische Landesbank BoA Netherlands Coöperatieve, U.A. BRED Banque Populaire Caja de Ahorros de Asturia s Caja de Ahorros de Galicia Caja de Ahorros y Monte de Piedad de Madrid Deutsche Bank Luxembourg S.A. Dresdner Bank AG, New York Branch IKB International S.A. ING Belgium, S.A., Sucursal en España Lloyds TSB Bank plc SANPAOLO IMI S.p.A. Scotiabank Europe plc Société Générale The Bank of Tokyo - Mitsubishi UFJ, Ltd., Sucursal en España The Governor and Company of the Bank of Ireland - 9 - Part CThe Transferring Lenders ABN AMRO Bank N.V., Sucursal en España Bankinter S.A. Banca Intesa S.p.A. Banco de Galicia, S.A. Banco de Sabadell, S.A. Banco Popular Español, S.A. Bank of China (Luxembourg) S.A. Caja de Ahorros del Mediterraneo Centrobanca S.p.A. Credit Industriel et Commercial Mizuho Corporate Bank Nederland N.V. Montes de Piedad y Caja de Ahorros de Ronda, Cadiz, Almeira, Malaga y Antequeria (UNICAJA) - 10 - SCHEDULE 2 EFFECTIVE DATE FACILITIES, COMMITMENTS AND
